403 F.2d 720
UNITED STATES of America ex rel. Ray MEHOLCHICK, Appellant,v.Alfred T. RUNDLE, Supt.
No. 16731.
United States Court of Appeals Third Circuit.
Submitted on Briefs December 2, 1968.
Decided December 23, 1968.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
Ray Meholchick, pro se.
Stanley Asher Winikoff, William C. Sennett, Atty. Gen., Department of Justice, Harrisburg, Pa., for appellee.
OPINION OF THE COURT
Before HASTIE, Chief Judge, and KALODNER and VAN DUSEN, Circuit Judges.
PER CURIAM.


1
This is the most recent in a series of groundless federal habeas corpus proceedings instituted by the appellant, a state prisoner serving a life sentence pursuant to a conviction of murder. On the record we find it clear that no claim of constitutional dimensions is asserted.


2
The judgment of the district court will be affirmed.